internal_revenue_service number release date index number ------------------------------------------------------------ -------- -------------------------------------------------------- --------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc intl b05 plr-122647-16 date november x taxpayer index ---------------------------------------------------------------------------------------------- ------------------- --------------------------------------------------------------- --------------------- index creator --------------------------- trust state a -------------- ------------------------------------ dear ------------------- this is in response to your letter dated x requesting permission pursuant to sec_1_988-5 to use the method described below to determine the timing character and amount of foreign_currency_gain_or_loss on foreign_currency denominated bonds and forward contracts entered into for the purpose of hedging the right to receive foreign_currencies on such bonds facts the taxpayer is a series of trust a state a statutory trust that is registered with the securities_and_exchange_commission the sec under the investment_company act of as amended as an open-end management investment_company the taxpayer has qualified and expects to qualify each year as a regulated_investment_company under subchapter_m of the internal_revenue_code_of_1986 as amended the code as provided in its prospectus and other public offering materials available to investors and in its public filings with the sec taxpayer seeks to track the performance of the index which has been created by the index creator the index measures in u s dollars the performance of specified foreign_currency denominated bonds after applying a foreign_currency hedging method the bonds included in the index are selected and the foreign_currency hedging method has been created by the index plr-122647-16 creator under the index creator’s hedging method the currency return on the foreign_currency denominated bonds in the index is offset relative to the u s dollar by rolling one-month forward contracts on those currencies no adjustment is made to the hedge during the month to account for changes in the market_value of the constituent bonds in the index the forward contracts are reset monthly to adjust the index’s relative positions in the foreign_currency denominated bonds and forward contracts including to account for the intra-month changes in market_value of the foreign_currency denominated bonds the hedging method is designed to reduce economic exposure to the foreign_currency risk associated with the foreign_currency denominated payments received on the bonds to track the performance of the index the taxpayer invests in a sampling of foreign_currency denominated bonds included in the index and also enters into rolling monthly forward contracts to offset the effect of foreign_currency rate fluctuations on the values of those foreign_currency denominated bonds in the manner prescribed by the index creator’s hedging method any deviation from the index creator’s hedging method creates tracking error in the taxpayer’s portfolio returns relative to the index’s returns the taxpayer seeks to minimize such tracking error therefore the taxpayer enters into forward contracts in an amount and manner that tracks the index creator’s hedging method as closely as possible consistent with the index creator’s hedging method and in light of the large number of foreign_currency denominated bonds in both the index and held by the taxpayer the taxpayer does not execute its currency hedges on a bond-by-bond basis rather in order to determine the appropriate notional amount of forward contracts needed to hedge each relevant currency in its portfolio the taxpayer aggregates the market values of all of its bonds that are denominated in that currency the taxpayer also includes any foreign_currency cash balances held by the taxpayer as part of the foreign_currency exposure being hedged by the monthly forward contracts for tax purposes the taxpayer accounts for the forward contracts and foreign_currency components of the foreign_currency denominated bonds for each taxable_year under its tax_accounting method under its tax_accounting method the taxpayer determines its net realized foreign_currency_gain and loss in its portfolio by aggregating the foreign_currency_gain and loss realized in its different holdings during the year including those generated from i foreign_currency denominated bonds disposed of or with respect to which principal or interest payments were received during the year ii non-u s dollar cash positions disposed of during the year and iii forward contracts closed or marked to market during the year each year for purposes of determining the amount of realized foreign_currency_gain and loss the taxpayer marks to market all of the forward contracts that are outstanding as of year-end the taxpayer determines gain_or_loss arising from the foreign_currency component of each foreign_currency denominated bond sold during the year by limiting such gain_or_loss to the overall amount plr-122647-16 of gain_or_loss on the sale applying the netting rule_of sec_988 and b and sec_1_988-2 the taxpayer determines its net unrealized foreign_currency_gain and loss in its portfolio by aggregating the unrealized built-in foreign_currency_gain and loss in its foreign_currency denominated bonds and non-u s dollar cash positions held at the end of the year each year for purposes of determining the amount of unrealized foreign_currency_gain and loss a the taxpayer disaggregates the foreign_currency component embedded in each foreign_currency denominated bond retained at year-end from the bond’s other economic components and b the taxpayer does not net the unrealized_gain or loss arising from the foreign_currency component of a bond against the unrealized_loss or gain arising from the bond’s other components instead it will measure the amount of unrealized foreign_currency_gain_or_loss on each bond on a gross basis the taxpayer then compares its net realized foreign_currency_gain_or_loss to its net unrealized foreign_currency_gain_or_loss and defers any net realized foreign_currency_gain_or_loss to the extent of offsetting net unrealized foreign_currency_loss or gain these deferred amounts are treated as realized on the first day of the following taxable_year and included in the realized foreign_currency_gain and loss amount for purposes of that following year’s netting calculation the taxpayer treats as ordinary_income or loss any excess net realized foreign_currency_gain_or_loss that is not offset deferred under this calculation and recognizes it in the current taxable_year if in a nonrecognition_transaction eg under code sec_311 and sec_852 the taxpayer disposes of a foreign_currency denominated bond with unrealized foreign_currency_gain_or_loss with respect to which realized foreign_currency_loss or gain has been or otherwise would be deferred under the above mechanisms the taxpayer will a terminate the deferral of and recognize the realized foreign_currency_gain_or_loss to the extent of the corresponding unrealized foreign_currency_loss or gain in the distributed foreign_currency denominated bond and b recognize the corresponding unrealized foreign_currency_loss or gain in the distributed foreign_currency denominated bonds in calculating the taxpayer’s net realized and unrealized foreign_currency_gain and loss the foreign_currency component of each item of the foreign_currency denominated bond whether for instance such item is interest market_discount or gain_or_loss is included in the taxpayer’s realized foreign_currency_gain_or_loss amount in the year such item is required to be taken into account under applicable realization provisions of the code law sec_988 of the code provides that to the extent provided in regulations if any sec_988 transaction is part of a 988_hedging_transaction all transactions which are part of such 988_hedging_transaction shall be integrated and treated as a single transaction or otherwise treated consistently for purpose of this subtitle plr-122647-16 sec_988 provides that the term sec_988 transaction includes the acquisition of a debt_instrument if the amount which the taxpayer is entitled to receive or is required to pay by reason of such transaction is denominated in terms of a nonfunctional_currency sec_988 provides that the term foreign_currency_gain means any gain from a sec_988 transaction to the extent such gain does not exceed gain realized by reason of changes in exchange rates on or after the booking_date and before the payment_date sec_988 provides that the term foreign_currency_loss means any loss from a sec_988 transaction to the extent such loss does not exceed the loss realized by reason of changes in exchange rates on or after the booking_date and before the payment_date sec_1_988-2 provides that when a nonfunctional_currency denominated debt_instrument is paid or disposed of pursuant to sec_988 and the sum of any exchange gain_or_loss with respect to the principal and interest of any such debt_instrument shall be realized only to the extent of the total gain_or_loss realized on the transaction the gain_or_loss realized shall be recognized in accordance with the general principles of the code sec_988 of the code provides that the term 988_hedging_transaction means any transaction entered into by the taxpayer primarily to manage risk of currency fluctuations with respect to property which is held or to be held by the taxpayer or to manage risk of currency fluctuations with respect to borrowings made or to be made or obligations incurred or to be incurred by the taxpayer and is identified by the secretary or the taxpayer as being a 988_hedging_transaction sec_1_988-5 provides that in his sole discretion the commissioner may issue an advance_ruling addressing the income_tax consequences of a taxpayer's system of hedging either its net nonfunctional_currency exposure or anticipated nonfunctional_currency exposure the ruling may address the character source and timing of both the sec_988 transaction s making up the hedge and the underlying transactions being hedged the procedures for obtaining a ruling shall be governed by such pertinent revenue procedures and revenue rulings as the commissioner may provide the commissioner will not issue a ruling regarding hedges of a taxpayer's investment in a foreign_subsidiary analysis as described in its prospectus and other offering materials that are filed publicly with the sec and or otherwise made publicly available by the taxpayer or its service providers the taxpayer seeks to track the performance of the index as created by index creator consistent with that objective the taxpayer enters into foreign_currency forward contracts in an amount and manner that tracks the index creator’s hedging plr-122647-16 method as closely as possible this hedging method is designed to reduce the taxpayer’s economic exposure to the foreign_currency risk associated with the foreign_currency denominated payments it receives on its bond portfolio ruling based on the information submitted and the representations made we rule as follows under the authority provided in sec_1_988-5 we grant the taxpayer permission to use the tax_accounting method described above for determining the timing character and amount of foreign_currency related gain_or_loss on foreign_currency denominated bonds and the forward contracts entered into for the purpose of hedging the right to receive foreign_currencies on such bonds for the following reasons the investment fund which is being hedged has been designed to track the performance of an index created by a third party the underlying assets which are being hedged under the taxpayer’s foreign_currency hedging method are bonds which are part of a publicly available investment fund the tax_accounting method is a foreign_currency hedging method designed for the purpose of reducing economic exposure to the foreign_currency risk associated with the foreign_currency denominated payments received on the bonds which might adversely affect returns on the fund to the public investors the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-122647-16 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely steven d jensen senior counsel branch office of the associate chief_counsel international
